J-S14016-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                       IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA
                            Appellee

                       v.

RYAN WILSON,

                            Appellant                     No. 802 EDA 2014


          Appeal from the Judgment of Sentence of February 19, 2014
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0005803-2012


BEFORE: DONOHUE, OLSON AND MUSMANNO, JJ.

MEMORANDUM BY OLSON, J.:                                    FILED MAY 06, 2015

        Appellant, Ryan Wilson, appeals from the judgment of sentence

entered on February 19, 2014 in the Criminal Division of the Court of

Common Pleas of Philadelphia County. We affirm.

        The trial court summarized the undisputed facts in this case as follows:

        On April 27, 2012, Philadelphia police officer Deborah Grooms
        and her partner[,] police officer Nelson[1,] were patrolling in the
        area of the 6900 block of Forrest Avenue, Philadelphia, in
        response to a report of a home invasion a few blocks over. The
        home invasion report was received at 11:10 a.m. and was in
        reference to 1966 West 73rd Avenue. The flash information for
        the suspects was two black males, 18 to 20 years old. One of
        the males was described as having dark skin, a thin build, a thin
        moustache, and wearing a black track jacket.



____________________________________________


1
    Officer Nelson’s first name is not located in the certified record.
J-S14016-15


      Two hours later, at 1:19 p.m., Officer Grooms observed
      [Appellant] traveling northbound in the southbound lane of
      Forrest Avenue while on a bicycle. Seconds later, [Appellant]
      turned to look back at [Officers Groom and Nelson] who were
      travelling 40 to 50 feet behind [Appellant] in their police car.
      Upon observing the officers, [Appellant] grabbed the front of his
      waistband and crossed to the other side of the street, while still
      riding his bicycle. Based upon her experience, Officer Grooms
      believed that [Appellant] was trying to conceal a weapon when
      he grabbed his waistband.

      Officer Grooms attempted to ride up next to [Appellant] in the[]
      police car. When [Appellant] was near the front-passenger tire
      of the police car, Officer Nelson ordered [Appellant] to “stop.”
      The officers wanted to stop [Appellant] for the investigation
      because they believed he met the flash [information] from the
      earlier home invasion. [Appellant] is a young black male with a
      beard, and he was wearing a black hooded sweatshirt and black
      Nike track pants with a white stripe.

      In response to Officer Nelson instructing [Appellant] to stop,
      [Appellant] took off at a high rate of speed on his bicycle into the
      alleyway of 6900 Forrest Avenue. As Officer Grooms pursued
      [Appellant], she observed him jump off the bicycle, slam it to the
      ground, and then throw an object to the ground. When the
      object hit the ground, it made a clicking sound that Officer
      Grooms believed — based upon her experience — was consistent
      with a firearm. [Appellant] was arrested shortly after he exited
      the alleyway. Officer Grooms went back to the alleyway and
      recovered a firearm, which was a Glock handgun with an
      extended clip loaded with 27 bullets and one in the chamber.

      Based upon her five years of experience as a police officer in the
      area, Officer Grooms regarded the area of the 6900 block of
      Forrest Avenue as a high crime area known for shootings,
      robberies, and home invasions.          Officer Grooms typically
      recovers five to ten firearms from the front waistband area.

Trial Court Opinion, 8/15/14, at 1-2.

      On May 24, 2012, the Commonwealth filed an information charging

Appellant with possession of firearms prohibited, firearms not to be carried


                                     -2-
J-S14016-15


without a license, carrying firearms on the public streets of Philadelphia, and

possession of an instrument of crime (PIC).2        On July 9, 2012, Appellant

moved to suppress the firearm seized by Officer Grooms. On November 21,

2013, the trial court convened a hearing on Appellant’s motion and heard

testimony from Officer Grooms. The trial court denied Appellant’s motion on

December 13, 2013 and, on that same day, Appellant proceeded to a

stipulated bench trial based on the factual record developed at the

suppression hearing.       At the conclusion of trial, the court found Appellant

guilty of possession of firearms prohibited, firearms not to be carried without

a license, and carrying firearms on the public streets of Philadelphia. 3    On

February 19, 2014, the trial court sentenced Appellant to an aggregate term

of 48 to 96 months’ incarceration. This appeal followed.4

        Appellant’s brief raises the following question for our review:



____________________________________________


2
  18 Pa.C.S.A. §§ 6105(a)(1), 6106(a)(1), 6108, and 907(A). The record
also reflects that a criminal complaint charged Appellant with knowing and
intentional possession of a controlled substance (marijuana) under 35 P.S.
§ 780-113(a)(16). A disposition on this offense was entered on May 24,
2012 before the magistrate.
3
    The district attorney nolle prossed the PIC charge.
4
  Appellant filed a timely notice of appeal on March 13, 2014. Thereafter, on
March 25, 2014, the trial court directed Appellant to file a concise statement
of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b). After
seeking an extension of time, Appellant filed a concise statement on July 29,
2014. The trial court issued its Rule 1925(a) opinion on August 15, 2014.



                                           -3-
J-S14016-15


      [Did the trial court err in denying Appellant’s motion to suppress
      since the officers lacked reasonable suspicion to stop Appellant
      and the abandonment of the handgun was therefore coerced]?

Appellant’s Brief at 3.

      Appellant challenges an order denying his motion to suppress physical

evidence. In reviewing such claims, we apply a well-established standard of

review.


      In reviewing a trial court's denial of a motion to suppress
      physical evidence, this Court must determine whether the record
      supports the trial court's factual findings and whether the legal
      conclusions drawn therefrom are free from error. In so doing,
      we may consider only the evidence of the prosecution and so
      much of the evidence for the defense as remains uncontradicted
      when read in the context of the record as a whole. Where the
      record supports the findings of the suppression court, we are
      bound by those facts and may reverse only if the court erred in
      reaching its legal conclusions based upon the facts.

Commonwealth v. Williams, 980 A.2d 667, 670 (Pa. Super. 2009), appeal

denied, 990 A.2d 730 (Pa. 2010).

      In this case, Appellant claims that the trial court erred when it

concluded that Officer Grooms had reasonable suspicion to conduct an

investigative detention.   We begin our analysis of this claim by identifying

the precise point at which Appellant’s detention commenced. Once we have

fixed the point at which Appellant’s detention arose, we then consider

whether the facts available to Officer Grooms before that time, and any

reasonable   inferences    flowing therefrom, were    sufficient to   establish

reasonable suspicion and, hence, justify Appellant’s detention.



                                     -4-
J-S14016-15


      Traditionally, we have identified three categories of interaction

between citizens and the police.    See Commonwealth v. Ellis, 662 A.2d

1043, 1047 (Pa. 1995).

      The first of these is a “mere encounter” ... which need not be
      supported by any level of suspicion, but carries no official
      compulsion to stop or to respond. The second, an “investigative
      detention” must be supported by a reasonable suspicion; it
      subjects a suspect to a stop and a period of detention, but does
      not involve such coercive conditions as to constitute the
      functional equivalent of an arrest. Finally, an arrest or “custodial
      detention” must be supported by probable cause.

Williams, 980 A.2d at 671, quoting Commonwealth v. Allen, 681 A.2d

778, 782 (Pa. 1996) (citations omitted). An investigative detention occurs

where police conduct, under the totality of the circumstances, would cause a

reasonable person to believe that he was not free to leave. Williams, 980

A.2d at 671. The factors relevant to this analysis include, but are not limited

to, the following:   the number of officers present during the interaction;

whether the officer informs the citizen they are suspected of criminal

activity; the officer's demeanor and tone of voice; the location and timing of

the interaction; the visible presence of weapons on the officer; and, the

nature of any questions asked or any commands that are issued.

Commonwealth v. Beasley, 761 A.2d 621, 624-625 (Pa. Super. 2000),

appeal denied, 775 A.2d 801 (Pa. 2001).       We conclude that, when Officer

Grooms and her partner approached Appellant on his bicycle and advised

him to stop, a reasonable person in Appellant’s position would not have felt

free to depart. Commonwealth v. Ranson, 103 A.3d 73, 77 (Pa. Super.

                                     -5-
J-S14016-15


2014) (appellant subjected to an investigative detention when uniformed

officers commanded appellant to stop).         Thus, an investigative detention

commenced at that moment.

     Having   fixed   the   point   at    which   Appellant   was   detained   for

investigatory purposes, we consider whether the facts available to Officer

Grooms before that time were sufficient to establish reasonable suspicion.

Relevant to this determination, we have said:


     A police officer may detain an individual in order to conduct an
     investigation if that officer reasonably suspects that the
     individual is engaging in criminal conduct. This standard, less
     stringent than probable cause, is commonly known as
     reasonable suspicion. In order to determine whether the police
     officer had reasonable suspicion, the totality of the
     circumstances must be considered.                In making this
     determination, we must give due weight to the specific
     reasonable inferences the police officer is entitled to draw from
     the facts in light of his experience. Also, the totality of the
     circumstances test does not limit our inquiry to an examination
     of only those facts that clearly indicate criminal conduct. Rather,
     even a combination of innocent facts, when taken together, may
     warrant further investigation by the police officer.

Commonwealth v. Foglia, 979 A.2d 357, 360 (Pa. Super. 2009), appeal

denied, 990 A.2d 727 (Pa. 2010).

     A defendant’s presence in a high crime area is one factor supporting a

determination that reasonable suspicion exists.       Foglia, 979 A.2d at 361.

Moreover, if the defendant engages in hand movements which the police

associate, based on their experience, with the concealment of a weapon,

those movements support a valid search for weapons in the location where



                                         -6-
J-S14016-15


the movements occurred.     Id., citing In Interest of O.J., 958 A.2d 561

(Pa. Super. 2008) (en banc), appeal denied, 989 A.2d 918 (Pa. 2010).

     In this case, Officer Grooms testified that she and her partner were on

a vehicular patrol near 6900 Forrest Avenue in response to a home invasion

that occurred at approximately 11:10 a.m. Officer Grooms was familiar with

the area since she had worked there for about five years. She described the

area as having a high volume of criminal activity, including drug-trafficking,

gun violence, robberies, and home invasions. Officer Grooms testified that,

based upon her experience with armed suspects, individuals often conceal

weapons in the waistband of their pants.

     Before detaining Appellant for investigative purposes, Officer Grooms

believed that Appellant loosely fit the description of one of the home

invasion suspects because of his facial hair and dark clothing. Thereafter,

Officer Grooms and her partner began to follow Appellant in a marked police

vehicle as he peddled his bicycle.    As the officers approached Appellant,

Officer Grooms observed Appellant turn his head to look at the officers and

then adjust the waistband of his pants in a manner she perceived to be

consistent with the concealment of a firearm.        N.T., 11/21/13, at 10

(“[Appellant grabbed t]he front of his waistband as soon as he observed

police, which I believe he was trying to conceal a weapon.”). Immediately

afterwards, Officer Grooms’ partner instructed Appellant to stop but

Appellant took off down an alley and threw down his bicycle and a firearm.


                                     -7-
J-S14016-15


        We conclude that, based upon her experience and observations,

Officer     Grooms    articulated   sufficient,   individualized   facts    to   support

Appellant’s detention for investigative purposes.           See Commonwealth v.

Grahame, 7 A.3d 810, 816 (Pa. 2010) (protective search for weapons

justified    where    officer   articulates   individualized,   objective    basis   for

perceiving threat of armed violence). Since the Commonwealth established

reasonable suspicion to support Appellant’s detention, his abandonment of a

firearm in this case was not coerced by unlawful police activity and the trial

court     correctly    concluded     that     suppression    was    not     warranted.

Commonwealth v. Boyd, 987 A.2d 786, 790-794 (Pa. Super. 2008). Thus,

no relief is due.

        Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/6/2015




                                            -8-